BREAUX, C. J.
The bill of information filed against the defendant charged him with practicing medicine without a license.
The defendant filed a motion to quash the information on the ground: That no provision is contained in the statute to punish those who practice without a license.
That Act of 49 of 1894, amended by Act 244 of 1908, and Act 16 of 1912, under which the information was found, is unconstitutional because the object is not expressed in the title; the title does not set forth the purpose of the act, and the act contains two or more objects.
Furthermore, that Act 244 of 1908 and section 3 of Act 16 of 1912, adopted to amend section 14 of Act 49 of 1894, is unconstitutional as the section 4 of Act of 1908 and section 3 of Act 16 of 1912 were adopted to the end of amending section 14 of Act 49 of 1894. That the section 14 of Act 49 of 1894 had been repealed by Act 13 of 1896, and, as repealed, the Legislature was without power to amend a nonexisting or repealed law.
The first ground of defendant’s objection, that no crime is punishable under the different statutes and amendments upon the subject, is included in the other objections, and will be reviewed with these last objections, as the questions are similar and germane.
[1] The first act assailed and the first act in date on the statute books is the act of July 4, 1894. The purpose as expressed in the title was to regulate the • practice of medicine; to create a State Board of Medical Examiners; to regulate its fees and emoluments and prevent unauthorized persons from practicing; to provide punishment by *682fine or imprisonment or both; and to repeal all conflicting and inconsistent laws upon the subject.
The punishment contained in section 14 of the act of 1894 consists of a fine not less than $50 or more than $100, or imprisonment for a period of not less than 10 or more than 90 days, or both fine and imprisonment.
There is ample provision to punish offenders. The act is not amenable to the objection of failure to provide punishment whatever else may be urged as an objection to the act.
The purpose of Act 13 of 1896 was to amend sections 14 and 19 of 1894. The amendment abolished the provision of the former section 14 of Act 49 of 1894, and substituted civil proceedings in lieu of a penalty as in criminal cases. See upon this subject section 1 of Act 13 of 1896.
Provision was made for issuing a writ of injunction forbidding persons from practicing without a license.
The Board of Examiners were authorized, in the same suit in which an injunction was applied for, to recover fee of attorney, a fine besides the costs of court.
This amending act repealed all conflicting laws.
[2, 3] Defendant’s ground at this point is that section 14 of Act 49 of 1894 being repealed by Act 13 of 1896, the repealed statute was not amended by either the statute of 1908 nor that of 1912.
Defendant quotes from State v. Cognevich, 124 La. 414, 50 South. 439, as follows:
“A statute purporting to amend a repealed statute is void.”
A statute may be invalid in part and yet enforceable in that part which 'is valid.
To review the Cognevich Case just cited, viz.:'
It will be remembered that in the case from which the excerpt was taken, section 3925, R. S., it was held that the act 153 of 1902 had been repealed; that was the finding of the fact which is now respected as authoritative and which will not for good reason be recalled or overruled. It is now binding, and will thus remain unless in some decision rendered in the future it is declared otherwise.
To explain further in regard to the amend-' ment of section 3925, the Legislature of 1908, Act 92, sought to amend the section of the Revised Statutes before cited, previously repealed, as the majority of the court found. The court decided that this could not be done, as a repealed statute could not be amended.
The result was that it is now the settled jurisprudence in this state that a repealed statute (for such was the effect of the prior laws regulating the sale of oysters in the Cognevich Case) could not be amended.
We leave this decision with the remarks that it is of importance and quite pertinent. State v. Cognevich, 124 La. 414, 50 South. 439.
This court, for reasons stated in another decision handed down since, and because of the authoritative pronouncement of the last-cited decision, arrived at a similar conclusion in State v. Long, 132 La. 170, 61 South. 154. See, also, the decision in Mouton v. City of Lafayette, 130 La. 1064, 58 South. 883.
In the last-cited case the court held, in substance, that Act 128 of 1910 abrogated section 2 of Act 32 of 1902 for reason similar that Act 128 of 1910 had obliterated Act 30 of 1877. Ex. Sess.
Taking up these acts in the order of their respective dates, the act of 1877 limited appropriations and expenditures of parish and municipal corporations, it prohibited the issue of warrants by their officers, and permitted police jurors to make certain contracts and prescribed penalties.
The Act 32 of 1902 blotted out Act 30 of 1877.
*684Act 128 of 1910 had for its purpose to amend and re-enact Act 30 of the General Assembly of 1877, Ex. Sess., entitled “An act to limit appropriations and to re-enact section 32 of the General Assembly of June 19, 1902.”
Without going further in considering the texts of these acts, we will state that learned counsel for the state happily express the idea and seized, the thought expressed in the following words in the last-cited decision:
“One act provided that a thing could not be done and an amendatory act provided that that thing could be done. A third act, seeking to amend the original act, might have found nothing susceptible of amendment,” and adds a law “provides that a certain thing to be done, and that law is amended so as to prohibit that very thing; necessarily the first law is. not an existing law, and the third law, seeking to amend the first law, might be held invalid.”
Learned counsel state that they find nothing of the kind in the case before us for decision. Although.the lawmaking power declared in St. 13 of 1896 in effect prohibited legal prosecution for the act denounced, and the last law, that of 1912, declared that legal prosecution could be had without noticing Act 13 of 1896.
This last act of 1912, seeking to amend Act of 1894, No. 49, had nothing upon which to rest.
The state’s position is:
That section 14 of Act 13 of 1896 is a nullity, and for that reason should be passed without giving it effect. The first ground for upholding the state’s contention is that the state is not mentioned in the act. True, as stated, this act (see Act 13 of 1896, § 14) does not in words refer to the state of Louisiana, in the sense referred to by counsel. None the less there is reference to it as an act of the Legislature of Louisiana. It was signed by the officers authorized to sign and it was published and has every indicia of a valid act in that respect, and gives date of its approval.
Furthermore the state’s contention is that this last act is absolutely meaningless; that it expresses no special purpose as it reads.
Let us see: True, the only direct description is as stated, section 14 of án “act he amended to read as follows.” But the title properly refers to the year and section. The title itself is assailed as not sufficient under the Constitution that no effect can be given to a title to the extent for which defendant contends.
Learned counsel for the state quote from a number of well-considered decisions in other jurisdictions.
We will not review them all; we have carefully read them. We will quote from two of these decisions; they are typical of the other cases from which learned counsel have produced excerpts, viz.:
“The cases are numerous enough .that an appealed and abolished act cannot be amended” — citing State v. Benton, 33 Neb. 823, 51 N. W. 140.
That an amended act cannot thereafter be further amended under the original title we find no authority holding, and it seems to us that this objection is overruled as to this very act in State v. City, 49 Neb. 332, 68 N. W. 533.
It is urged that the latter case ignored State v. Benton, above cited, but the two are clearly distinct. In State v. Benton, the court was dealing with an attempt to amend a wholly abrogated statute.
In another case it was announced, that which' sustains our own jurisprudence:
“It is perfectly clear that that which does not exist cannot be amended.” Fletcher v. Prather et al., 102 Cal. 413, 36 Pac. 658, Superior Court of California.
If an entire act or an entire section is wiped out of existence there is nothing to amend.
It is upon that theory that our jurisprudence is based.
*686To the contrary is the following decision:
“We think that the act was valid although it amended a section of the original act.” Wire Co. v. Boyce, 104 Fed. 172, 44 C. C. A. 588.
The Conclusion to which this cited decision leads is diametrically opposed to the views expressed in 130 La. 1064, 58 South. 883, before cited, in which the court held, as we read, that, the prior amendment having been repealed, as well as the original act upon the subject-matter mentioned, the last amendment invoked could not be held of any force.
If there has been a complete change of a law or of one section of a law, it cannot be amended, is our jurisprudence.
We conclude with the statement that Act 13 of 1896 was repealed, and that the Legislature had no power to amend it.
Judgment affirmed.